DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2021 has been entered.
 
Summary
Receipt of Applicant’s remarks, amended claims, and declaration under 1.132 filed on August 4, 2021 is acknowledged.  Claims 1-7 are pending in this application. Claims 1, 3, and 7 have been amended. All pending claims are under examination in this application. 

Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is Melissa Mercier.  Contact information is provided at the end of this Office Action.

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (International Saline Infusion in The Treatment of Obtundation Associated with .
Binder teaches that spontaneous intracranial hypotension (SIH) is an increasingly recognized cause of postural headache (Objective and Importance). 
Binder discloses intrathecal infusion of saline was used to restore intraspinal and intracranial pressures (Intervention), this would include restoration of cerebrospinal fluid in the subdural space which was disclosed as being drained. 
The reference states that spontaneous intracranial hypotension may cause a
decline of mental status and require lumbar intrathecal saline infusion to arrest or reverse impending central (transtentorial) herniation and that this case demonstrates the use of simultaneous monitoring of lumbar and intracranial pressures to  appropriately titrate the infusion and document resolution of intracranial hypotension (Conclusion). The disclosure is interpreted as after injecting the saline the patient's pressure is monitored and the amount of the saline for infusion is also monitored for adjustments to avoid adverse effects.
Binder references a teaching of a German neurologist who described primary SIH is a condition of spontaneously low or even negative CSF pressure with orthostatic headache, among other symptoms (page 832, right column).
 Further, Binder states that SIH is nearly always characterized by orthostatic headache that is worse with upright posture and improved during decumbency (page 833, left column). Thus, the reference teaches that all patients having SIH suffer from 
Regarding the decubitus positioning for the saline injection, it is well known that all spinal injections are performed while the patient is in decubitus/prone/supine position. In this regard, Binder states that patient was positioned prone on a CT scanner and a C1-C2 puncture was performed (page 832, left column).
 Regarding claim 5, the reference teaches that in one case, the lumbar infusion was continued at 10 to 30 ml/h during evaluation for a CSF leak (page 834, right column) and states that in cases of saline injection, a simultaneous monitoring of lumbar puncture (LP) and intracranial pressure (ICP) can be used to appropriately titrate the saline infusion (page 834, right column). The word titrate is used to indicate continuously measuring and adjusting the balance of (a physiological function or drug dosage). Thus, it would have been obvious to a person having ordinary skill in the art before the effective date of the invention to optimize the amount of saline used to evaluate the CSF leak and/or the intracranial hypotension to reach the best volume needed to adjust the ICP to a target of 11 mm/Hg (page 834, right column). Note that optimization of result effect variables (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Thus, Binder teaches injecting saline to the spinal area to improve the hypovolemia of the CSF. 
Binder does not disclose the patient positioning.
Thomas teaches that patients with SIH typically present with postural headaches which improves when supine (page 410).
 The reference teaches that a woman who had migraine headaches, her findings were suggestive for intracranial hypotension. Thomas discloses a female patient with findings suggestive of intracranial hypotension. The patient underwent radionuclide cisternography (RNC) to evaluate for a cerebrospinal fluid (CFS) leak. Initial supine images demonstrated no evidence of a CSF leak. However, after repositioning the patient upright, images acquired immediately showed evidence of leak at multiple levels (Fig. 10). The patient underwent a directed epidural blood patch at L4-L5, which was the site where the leak was most predominant. The reference states, currently, patient is still experiencing headaches but to a much lesser degree (page 414, left column).
Thomas therefore teaches that expectedly, positioning a patient having CSF leak upright increases the CSF leak and a person having ordinary skill would expect increase in the hypotensive postural headache. Meanwhile, if an improving of hypovolemia due to a leak such as injecting saline to increase the volume of the CSF as noted by Binder was performed, an immediate improvement in said headache should happen due to direct increase in the volume of the CSF for a short period because by time, the presence 
Therefore, considering that headache is a constant symptom of intracranial hypovolemia, it would have been obvious to a person having ordinary skill in the art before the effective date of the invention to combine the knowledge taught by Binder’s stating that SIH causes postural headache and that lumbar intrathecal saline infusion improves the patient’s status as combined with the well-known knowledge taught in Thomas that in case of postural hypotension due to SIH, patient’s headache condition improve by injecting/infusing saline to increase the volume of CSF and thus, determining immediate improvement of an existing postural headache for few minutes after putting the patient in upright position as taught by both references is characteristic and can be a good sign to determine if the headache is postural, deciding its intensity in light of positioning the patient to a different position to indicate intracranial hypotension/cerebrospinal hypovolemia. The person having ordinary skill would have achieved success in concluding a method of diagnosing cerebrospinal hypovolemia as discussed above.
Response to Arguments
Applicant's arguments filed August 4, 2021 have been fully considered but they are not persuasive. Applicant argues:
*the claims are directed to diagnosing cerebrospinal fluid hypolovemia (CSFH) and not treating and relieving headaches. 
. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted previously, cerebrospinal fluid (CSF) is the fluid that fills the cavities around the brain and spinal cord. Although these cavities are separated by membranes which Applicant indicates in his arguments i.e. epidural space, subdural space and intrathecal space; all these cavities are still filled with the same CSF. Applicant method is intended to diagnose hypolovemia of CSF, which results in positional orthostatic headaches. The prior art recognizes that such headaches are caused by the decreased volume of CSF; the method is intended for increasing said volume by injecting saline. It should be noted that injecting saline under any of these membranes would increase the volume of the CSF which renders the current claims obvious. 
While Applicant argues that the injection site is different, and the Office Action notes that it is an obvious variation since it is in the same area (spinal canal) and for the same purpose of increasing CSF. If Applicant believes that there is unexpected results from injecting saline specifically subdural, Applicant can indicate these unexpected 
It appears there is a misinterpretation/confusion of the terms “diagnosing” and “treating or treatment”. It is also noted that instant claims utilize the term “comprising in the claims, allowing for any number of additional method steps to be included regardless of their material effect on the method. Thus, by injecting saline into the CSF canal to treat the orthostatic headache, the treatment method is essentially diagnosing the cause of the headache.  Any prior tests performed, such as CT or MRI are additional tools for said diagnosis. The claims do not require or recite the patient was not subjected to any additional diagnostic tools. 

Declaration filed under 37 CFR 1.132
The declaration reiterates the arguments addressed above and thus the examiner will not reiterate the responses to those arguments. 
The declaration additionally states intrathecal space and the subdural space are mainly filled with CSF, however the epidural is not. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615